Ludeling, C. J.
The plaintiffs attached thirteen bales of cotton as the property of their debtors, while in the actual possession of the carrier, the New Orleans, Jackson and Great Northern Railroad' Company. The third opponents intervened and claimed a privilege on ihe cotton for advances made and for plantation supplies, and alleged that they had the railroad receipt ior said cotton, which is claimed to be equivalent to a bill of lading.
As to third parties privileges can have no effect unless duly recorded. This is the settled jurisprudence of this State since the adoption of the constitution of 1868. There is no evidence oí registry of any privilege in favor of the intervenors. D. J. Edwards v. Wilkinson, 25 An. It is not necessary therefore to discuss the effect of the possession of the railroad receipt for the cotton.
It is therefore ordered that the judgment of the lower court be annulled, and that there be judgment rejecting the intervenors’ demands. *502It is further ordered that the property attached he sold to satisfy the judgment rendered, by the district judge, in favor of the plaintiffs and against the defendants, W. B. Johnson & Son, and the costs in the attachment proceedings; and that the costs of the intervention, in the district court, and of this appeal, be paid by the interven ors.